DETAILED ACTION
1.	This is responsive to the amendment filed 9/28/22.  Claims 1-20 are pending.
2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
3.	Claims 5 and 13 stand rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	As per claim 5, “the location of autonomous vehicle” lacks antecedence since there is no previous recitation of a location of an autonomous vehicle being determined.  Further, there is no previous recitation of an autonomous vehicle (note claim 1 refers specifically to a host vehicle, another vehicle and a target vehicle but not an autonomous vehicle; intervening claim 4 only refers to a host vehicle).
B.	As per claim 13, “the location of autonomous vehicle” lacks antecedence since there is no previous recitation of a location of an autonomous vehicle being determined.  Further, there is no previous recitation of an autonomous vehicle (note claim 9 refers specifically to a host vehicle, another vehicle and a target vehicle but not an autonomous vehicle; intervening claim 12 only refers to a host vehicle).
4.	Claims 1-20, as best interpreted given the deficiencies noted above, are distinguishable over the prior art of record.  As per independent claims 1, 9 and 17, the claims are similar to independent claims 1, 8 and 15 of the patented parent application (US 10,895,879) except instead of a selected object identification algorithm identifying targets that move in an expected direction of travel, claims 1, 9 and 17 of the instant application specify that the selected object identification algorithm relates to an expected perspective-view of another vehicle associated with the present traffic scenario.  
The closest prior art appears to be WO 2017/025226A1 (cited in the parent application) which discloses determining a traffic scenario at a location of a host vehicle whereby the scenario relates to the configuration of the roadway, selecting an object identification algorithm associated with the scenario, and identifying target objects proximate the vehicle (Abs; pg. 2, ln. 20 to pg. 3, ln. 32; pg. 4, ln. 5-33; pg. 6, ln. 5-8; pg. 6, ln. 25 to pg. 7, ln. 9).  Fig. 2 shows a processor-based system which executes stored programs for carrying out the functions noted above (pg. 11, ln. 26 to pg. 12, ln. 28).  The various traffic scenarios are determined (country road, freeway, intersections, traffic control areas, village, etc.: pgs. 4, 6) and the appropriate detection algorithm is selected (pg. 6-7).  The document does not disclose or reasonably suggest that the selected object identification algorithm relates to an expected perspective-view of another vehicle associated with the present traffic scenario.  
Dependent claims 2-8, 10-16 and 18-20 are distinguishable for at least the same reasons.  
5.	REMARKS 

	Applicant states that the 112(b) issue noted in the previous Office action has been resolved by changing the dependency of claim 5 to intervening claim 4 and the dependency of claim 13 to intervening claim 12; however, neither claim 4 nor claim 12 recite an autonomous vehicle or the location thereof.  Applicant has not provided any detailed explanation why it is believed that the intervening claims provide the support for the language set forth in claims 5 and 13. 
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969. The examiner can normally be reached Mon.-Thur. 9 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781 or you can reach supervisor Peter Nolan at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661